Name: Council Regulation (EU) 2017/1547 of 14 September 2017 amending Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Regulation
 Subject Matter: international law;  Europe;  international affairs;  civil law;  international trade;  international security
 Date Published: nan

 15.9.2017 EN Official Journal of the European Union L 237/37 COUNCIL REGULATION (EU) 2017/1547 of 14 September 2017 amending Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 269/2014 (2) gives effect to measures provided for in Decision 2014/145/CFSP. (2) On 14 September 2017, the Council adopted Implementing Regulation (EU) 2017/1549 (3) implementing Regulation (EU) No 269/2014 which added Crimean Sea Ports on the list of designated persons and entities. (3) On 14 September 2017, the Council adopted Decision (CFSP) 2017/1561 (4) amending Decision 2014/145/CFSP, whereby it included a derogation for payments to Crimean Sea Ports for services provided at the ports Kerch Fishery Port, Yalta Commercial Port and Evpatoria Commercial Port, and services provided by Gosgidrografiya and by Port-Terminal branches of the Crimean Sea Ports. (4) Regulatory action at Union level is necessary in order to implement Implementing Regulation (EU) 2017/1549 and Decision (CFSP) 2017/1561, in particular with a view to ensuring their uniform application by economic operators in all Member States. (5) Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 269/2014 is amended as follows: (1) the following Article is inserted: Article 6a By way of derogation from Article 2(2), the competent authorities of the Member States may authorise payments to the Crimean Sea Ports for services provided at the ports of Kerch Fishery Port, Yalta Commercial Port and Evpatoria Commercial Port, and for services provided by Gosgidrografiya and by Port-Terminal branches of the Crimean Sea Ports. (2) in Article 12 (1), point (a) is replaced by the following: (a) in respect of funds frozen under Article 2 and authorisations granted under Articles 4, 5, 6 and 6a;. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 2017. For the Council The President A. ANVELT (1) OJ L 78, 17.3.2014, p. 16. (2) Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (OJ L 78, 17.3.2014, p. 6). (3) Council Implementing Regulation (EU) 2017/1549 of 14 September 2017 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (see page 44 of this Official Journal). (4) Council Decision (CFSP) 2017/1561 of 14 September 2017 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (see page 72 of this Official Journal).